UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 002-95626-D Reach Messaging Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 333-150424 (State or other jurisdiction Commission File Number of incorporation or organization) 44081 Pipeline Plaza, Suite 310 Ashburn, VA 20148 (Address of principal executive offices) Registrant’s telephone number, including area code: (888) 631-8555 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which each is registered N/A Securities registered pursuant to Section 12(g) of the Act:Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes oNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o The registrant is not yet subject to this requirement. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.As of June 30, 2010, the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold was $13,209,809. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.The number of shares of the registrant’s common stock, $0.001 par value per share, outstanding as of March 25, 2011 was 837,526,530. DOCUMENTS INCORPORATED BY REFERENCE None TABLE OF CONTENTS Page PART I ITEM 1. DESCRIPTION OF BUSINESS 3 ITEM 1A RISK FACTORS 5 ITEM 1B UNRESOLVED STAFF COMMENTS 8 ITEM 2. PROPERTIES 8 ITEM 3. LEGAL PROCEEDINGS 8 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 8 ITEM 6. SELECTED FINANCIAL DATA 9 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 9 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 12 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA F- ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 12 ITEM 9A(T). CONTROLS AND PROCEDURES 12 ITEM 9B. OTHER INFORMATION 13 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 14 ITEM 11. EXECUTIVE COMPENSATION 15 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 17 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 17 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 18 ITEM 15. EXHIBITS 18 1 Note Regarding Forward Looking Statements This Annual Report on Form 10-K (this “Report”), the other reports, statements, and information that we have previously filed or that we may subsequently file with the Securities and Exchange Commission (the “SEC”), and public announcements that we have previously made or may subsequently make include, may include or may incorporate by reference certain statements that may be deemed to be “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 and are intended to enjoy the benefits of that act. Unless the context is otherwise, the forward-looking statements included or incorporated by reference in this Report and those reports, statements, information and announcements address activities, events or developments that Reach Messaging, Inc., a California corporation (herein after referred to as “we,” “us,” “our,” or “our Company” unless context otherwise requires) expects or anticipates, will or may occur in the future. Any statements in this Report about expectations, beliefs, plans, objectives, assumptions or future events or performance are not historical facts and are forward-looking statements. These statements are often, but not always, made through the use of words or phrases such as “may,” “should,” “could,” “predict,” “potential,” “believe,” “will likely result,” “expect,” “will continue,” “anticipate,” “seek,” “estimate,” “intend,” “plan,” “projection,” “would” and “outlook,” and similar expressions. Accordingly, these statements involve estimates, assumptions and uncertainties, which could cause actual results to differ materially from those expressed in them. Any forward-looking statements are qualified in their entirety by reference to the factors discussed throughout this Report. All forward-looking statements concerning economic conditions, rates of growth, rates of income or values as may be included in this document are based on information available to us on the dates noted, and we assume no obligation to update any such forward-looking statements. It is important to note that our actual results may differ materially from those in such forward-looking statements due to fluctuations in interest rates, inflation, government regulations, economic conditions and competitive product and pricing pressures in the geographic and business areas in which we conduct operations, including our plans, objectives, expectations and intentions and other factors discussed elsewhere in this Report. The risk factors referred to in this Report could materially and adversely affect our business, financial conditions and results of operations and cause actual results or outcomes to differ materially from those expressed in any forward-looking statements made by us, and you should not place undue reliance on any such forward-looking statements. Any forward-looking statement speaks only as of the date on which it is made and we do not undertake any obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. The risks and uncertainties described below are not the only ones we face. New factors emerge from time to time, and it is not possible for us to predict which will arise. There may be additional risks not presently known to us or that we currently believe are immaterial to our business. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. If any such risks occur, our business, operating results, liquidity and financial condition could be materially affected in an adverse manner. Under such circumstances, you may lose all or part of your investment. The industry and market data contained in this Report are based either on our management’s own estimates or, where indicated, independent industry publications, reports by governmental agencies or market research firms or other published independent sources and, in each case, are believed by our management to be reasonable estimates. However, industry and market data is subject to change and cannot always be verified with complete certainty due to limits on the availability and reliability of raw data, the voluntary nature of the data gathering process and other limitations and uncertainties inherent in any statistical survey of market shares. We have not independently verified market and industry data from third-party sources. In addition, consumption patterns and customer preferences can and do change. As a result, you should be aware that market share, ranking and other similar data set forth herein, and estimates and beliefs based on such data, may not be verifiable or reliable. 2 PART I ITEM 1. DESCRIPTION OF BUSINESS Overview We were incorporated in the State of California on September 19, 2007 as Reach Messaging, Inc. On February 3, 2011 we were acquired by FormulaWon, Inc., a public company, and renamed that entity Reach Messaging Holdings, Inc. Reach Messaging Holdings, Inc. and its wholly owned subsidiary Reach Messaging, Inc. (hereinafter “Reach Messaging”, “RM” or the “Company”) was formed to assist publishers and advertisers reaching the millions of ‘tweens’, teens and ‘generation Y’ through the internet and mobile instant messaging platforms. That business model is expanding to take into account the ever-growing market for handheld device applications and social media technologies. Reach Messaging extends corporate brands through the use of mobile applications and social gaming. The Company contracted with Waste Management to build its first Facebook game: Oceanopolis. It gave Waste Management a vehicle to extend their recycling message to a much younger demographic than they had previously been able to reach. The game launched in November 2010 and quickly surpassed 100,000 users. RM is currently developing its first game app, expected to launch in Q2. 2010 saw Reach Messaging's focus migrate from an Instant Messaging Bot company into a full-service mobile application developer and marketer. The first market vertical that RM targeted was the retail space (i.e. malls and life style centers). In June 2010, the Reach Messaging Mall Buddy Platform was launched. This platform enables Reach Messaging to develop and launch a retail app for under $2K and turn one around in under two weeks (compared to $10k and 6 weeks for most competitors). By October 2010, Reach Messaging had launched 10 mall apps. In order to acquire these clients Reach Messaging had to foot the upfront cost but in return, was able to establish a footprint in the retail app space and monetize somewhat on the backend with its ad solution. Due to this strategy, RM is currently in talks with several major mall management companies to provide their mobile app solutions for an upfront fee, as well as recurring revenue share. Reach Messaging projects to launch 30 - 40 new retail apps by mid-Q3 in 2011. In September 2010, RM finished development and launched its celebrity app platform. This platform enables Reach Messaging to develop and launch a celebrity app for under $5K and turn one around in under three weeks (compared to $15k and 8 weeks for most competitors). In February 2011, Reach Messaging and Velti launched the official Paris Hilton app. The app is projected to generate 350,000 downloads annually and received much buzz on network television and other media. Since the Paris Hilton launch, RM has also launched the Michaele Salahi app and is on talks with several big name athletes, TV stars and artists to release their apps. RM sees this as a major revenue source for the next several years. Verticals Reach Messaging is currently developing app platforms for: hospitality (restaurant & vineyards), local advertising and health & fitness. In December 2010, Reach Messaging launched its turnkey proprietary advertising solution for mobile ad publishers that it refers to as an interactive ad curtain. Due to its proprietary ad execution technology, RM believes that its new mobile ad technology is able to provide publishers with a better return on investment than existing platforms such as AdMob and iAd. Reach Messaging offers Software Development Kits (SDK) that allow its technology to be used for mobile applications developed for both the iPhone and the Android and unlike existing ad platforms, does not charge publishers any fees for "house" or proprietary ads that they run about their companies. Perhaps the most significant feature of the Company's mobile ad technology is that it allows readers to "share" ads via email and social media outlets such as Facebook and Twitter. In January 2011, RM signed its first two deals licensing this ad technology for a licensing fee and recurring revenue share. Principal Products and Services Mall Buddy: 10 retail apps in the iTunes Store including: Reston Town Center, Leesburg Premium Outlets, Dulles Town Center, King of Prussia and Tysons Galleria. These apps have seen over 50,000 downloads. RM is in discussions to develop an additional 30 - 40 retail apps in 2011. Celebrity Apps: Paris Hilton launch gave RM legitimacy in this space. Over 5,000 downloads the first weeks post-launch. RM expects to build 20 new celebrity apps in 2011. Interactive Ad Curtain: Already signed and executed two license deals. RMhopes to sign 20 to 40 more in 2011. 3 We earn a development fee to create mobile apps. We also earn recurring revenue from apps using our interactive ad curtain, from download fees for the premium apps we have built and from app upgrades.We anticipate increased revenue when we launch our local ad deal apps. We have not yet begun recognizing revenue from this method. Distribution Methods of Products and Services Our apps are distributed to consumers through iTunes store and android market place. Research and Development Research and development costs related to both future and present products are charged to operations as incurred.For the years ended December 31, 2010 and 2009, the Company recognized $334,906 and $231,625, respectively, of research and development costs.These costs are not borne directly by our customers. Our Strategy The growth of handheld and other mobile devices makes the products offered by the Company relevant. During 2010 the Company solidified its business strategy of migrating from a bot-only Company to entering the much larger and rapidly growing market for mobile applications and social gaming. The Company has aggressively begun executing upon this strategy with the following approach: 1. Build market vertical platforms that enable RM to provide clients with a customized app at a fraction of cost and time to market compared to its competitors 2. Provide clients with a unique and robust ad solution to monetize these apps and get a return on their investment 3. Release apps into the market place in order to claim legitimacy in this space (mobile app development) Our Competitive Strengths We are subject to the normal competitive conditions found in the marketplace for similarly situated technology-based companies. We do not yet have patent or other legal boundaries to our technology. Our Strategic Partners Currently we are not reliant on any strategic partners for our business. Competitive Conditions The Company operates in a very competitive marketplace with other firms who have greater financial resources. Government Regulations We are not subject to any industry specific governmental regulations or controls. Intellectual Property The Company currently does not have any capitalized intellectual property. Environment Matters None. Employees Currently, the Company has1 employee. We periodically utilize contractors and consultants to perform additional services. 4 ITEM 1A. RISK FACTORS The common shares offered are highly speculative in nature, involve a high degree of risk and should be purchased only by persons who can afford to lose their entire investment. Accordingly, prospective investors should carefully consider, along with other matters referred to herein, the following risk factors in evaluating our business before purchasing any common shares.This Report contains forward-looking statements that involve risks and uncertainties. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including those set forth in the following risk factors and elsewhere in this Report. Risks Relating to Our Business WE HAVE A LIMITED OPERATING HISTORY THAT YOU CAN USE TO EVALUATE US, AND THE LIKELIHOOD OF OUR SUCCESS MUST BE CONSIDERED IN LIGHT OF THE PROBLEMS, EXPENSES, DIFFICULTIES, COMPLICATIONS AND DELAYS FREQUENTLY ENCOUNTERED BY A SMALL DEVELOPING COMPANY. We were incorporated in California in September 2007. We have no significant assets or financial resources. The likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delays frequently encountered by a small developing company starting a new business enterprise and the highly competitive environment in which we operate. Since we have a limited operating history, we cannot assure you that our business will be profitable or that we will ever generate sufficient revenues to meet our expenses and support our anticipated activities. WE NEED TO MANAGE GROWTH IN OPERATIONS TO MAXIMIZE OUR POTENTIAL GROWTH AND ACHIEVE OUR EXPECTED REVENUES AND OUR FAILURE TO MANAGE GROWTH WILL CAUSE A DISRUPTION OF OUR OPERATIONS RESULTING IN THE FAILURE TO GENERATE REVENUE. In order to maximize potential growth in our current and potential markets and even to reach profitability, we believe that we must expand our sales and marketing operations. This expansion will place a significant strain on our management and our operational, accounting, and information systems. We expect that we will need to continue to improve our financial controls, operating procedures, and management information systems. We will also need to effectively train, motivate, and manage our employees. Our failure to manage our growth could disrupt our operations and ultimately prevent us from generating the revenues we expect. In order to achieve the above-mentioned targets, the general strategies of the Company are to maintain and search for talented and dedicated employees who have innovative initiatives and keep a close eye on expanding opportunities. WE NEED ADDITIONAL CAPITAL TO FUND OUR GROWING OPERATIONS; WE MAY NOT BE ABLE TO OBTAIN SUFFICIENT CAPITAL AND WOULD BE FORCED TO LIMIT THE SCOPE OF OUR OPERATIONS. If adequate additional financing is not available on reasonable terms, we will not be able to undertake expansion, continue our marketing efforts and we would have to modify our business plans accordingly. There is no assurance that additional financing will be available to us. In connection with our growth strategies, we will experience increased capital needs and accordingly, we will not have sufficient capital to fund our future operations without additional capital investments. Our capital needs will depend on numerous factors, including (i) our profitability; (ii) the release of competitive products by our competition; (iii) the level of our investment in research and development; and (iv) the amount of our capital expenditures, including acquisitions. We cannot assure you that we will be able to obtain capital in the future to meet our needs. Even if we do find a source of additional capital, we may not be able to negotiate terms and conditions for receiving the additional capital that are acceptable to us. Any future capital investments will likely dilute or otherwise materially and adversely affect the holdings or rights of our existing stockholders. In addition, new equity or convertible debt securities issued by us to obtain financing could have rights, preferences and privileges senior to our common stock. We cannot give you any assurance that any additional financing will be available to us, or if available, will be on terms favorable to us. OUR AUDITORS HAVE EXPRESSED SUBSTANTIAL DOUBT REGARDING OUR ABILITY TO CONTINUE AS A GOING CONCERN.IF WE ARE UNABLE TO CONTINUE AS A GOING CONCERN, WE MAY BE REQUIRED TO SUBSTANTIALLY REVISE OUR BUSINESS PLAN OR CEASE OPERATIONS. As of December31, 2010, we had cash and cash equivalents of $68,181 and a working capital deficit of $85,593. We incurred a net loss of $4.5 million in 2010 and $203,273 in 2009.As a result, our auditors have expressed substantial doubt about our ability to continue as a going concern. We cannot assure you that we will be able to obtain sufficient funds from our operating or financing activities to support our continued operations. If we cannot continue as a going concern, we may need to substantially revise our business plan or cease operations, which may reduce or negate the value of your investment. NEED FOR ADDITIONAL EMPLOYEES. The Company currently has insufficient numbers of management employees. In particular, the Company needs to attract a qualified Chief Financial Officer. The Company’s future success also depends upon its continuing ability to attract and retain highly qualified personnel.Expansion of the Company’s business, management and operation will require additional managers and employees with industry experience, and the success of the Company will be highly dependent on the Company’s ability to attract and retain skilled management personnel and other employees. Competition for such personnel is intense. There can be no assurance that we will be able to attract or retain highly qualified personnel. Competition for skilled personnel in our industry is significant. This competition may make it more difficult and expensive to attract, hire and retain qualified managers and employees. 5 The Company’s inability to attract skilled management personnel and other employees as needed could have a material adverse effect on the Company’s business, operating results and financial condition. The arrangement with our current employee is at will, meaning our employee may voluntarily terminatehis employment at any time. We anticipate that the use of stock options, restricted stock grants, stock appreciation rights, and phantom stock awards will be valuable in attracting and retaining qualified personnel. However, the effects of such plan cannot be certain. OUR FUTURE SUCCESS IS DEPENDENT, IN PART, ON THE PERFORMANCE AND CONTINUED SERVICE OF OUR OFFICERS. We are presently dependent to a great extent upon the experience, abilities and continued services of Shane Gau, our Chief Executive Officer. The loss of services of Mr. Gau would have a material adverse effect on our business, financial condition or results of operation. WE ARE IN AN INTENSELY COMPETITIVE INDUSTRY AND THERE CAN BE NO ASSURANCE THAT WE WILL BE ABLE TO COMPETE WITH OUR COMPETITORS WHO MAY HAVE GREATER RESOURCES. We face strong competition within the local area by competitors in the instant messaging platform industry who may have substantially greater financial resources and marketing, development and other capabilities than the Company. In addition, there are very few barriers to enter into the market for our services and our competitors could duplicate our business model. There can be no assurance that any of our competitors, many of whom have far greater resources will not independently develop services that are substantially equivalent or superior to our services. Therefore, an investment in the Company is very risky and speculative due to the competitive environment in which the Company intends to operate. OUR ABILITY TO CONTINUE TO DEVELOP AND EXPAND OUR PRODUCT OFFERINGS TO ADDRESS EMERGING CONSUMER DEMANDS AND TECHNOLOGICAL TRENDS WILL IMPACT OUR FUTURE GROWTH. IF WE ARE NOT SUCCESSFUL IN MEETING THESE BUSINESS CHALLENGES, OUR RESULTS OF OPERATIONS AND CASH FLOWS WILL BE MATERIALLY AND ADVERSELY AFFECTED. Our ability to implement solutions for our customers by incorporating new developments and improvements in technology which translate into productivity improvements for our customers and to develop product offerings that meet the current and prospective customers’ needs is critical to our success. The markets we serve are highly competitive. Our competitors may develop solutions or services which make our offerings obsolete. Our ability to develop and implement up to date solutions utilizing new technologies which meet evolving customer needs in internet and mobile instant messaging platforms solutions will impact our future revenue growth and earnings. OUR FUTURE SUCCESS IS DEPENDENT UPON OUR ABILITY TO PROTECT OUR INTELLECTUAL PROPERTY. We may not be able to protect unauthorized use of our intellectual property and take appropriate steps to enforce our rights. Although management does not believe that our services infringe on the intellectual rights of others, there is no assurance that the Company may not be the target of infringement or other claims. Such claims, even if not true, could result in significant legal and other costs associated and may be a distraction to management. We plan to rely on a combination of copyright, trade secret, trademark laws and non-disclosure and other contractual provisions to protect our proprietary rights. We use and intend to use the trademark “Reach Messaging” name and logo. We intend to file federal trademark applications for “Reach Messaging” and have secured the Internet trade domain “www.reachmessaging.com” and related logo. There can be no assurance that the registrations applied for will be accepted. Because the policing of intellectual and intangible rights may be difficult and the ideas and other aspects underlying our business model may not in all cases be protectable under intellectual property laws, there can be no assurance that we can prevent competitors from marketing the same or similar products and services. Risks Associated with Our Shares of Common Stock DISCRETION OF MANAGEMENT TO USE OF PROCEEDS. The Company’s management may have broad discretion with respect to the expenditure of the net proceeds of financing transactions. Accordingly, investors will be entrusting their funds to the Company’s management, upon whose judgment they must depend, with limited information concerning the specific working capital requirements and general corporate purposes to which the funds will be ultimately applied. It may occur that new financing transactions are based on a mandate with respect to use of proceeds that is different than what management would choose meaning that management would have less discretion than would be ideal. 6 RESTRICTED SECURITIES; LIMITED TRANSFERABILITY. Purchase of the securities should be considered a long-term and illiquid investment. The securitieswhichhave not been registered under the Securities Act of 1933 (the “Act”), are being offered by reason of a specific exemption from registration and are “restricted securities” under Rule 144 promulgated under the Act, and cannot be sold without registration under the Act or any exemption from registration. In addition, the securities will not be registered under any state securities laws that would permit their transfer. Because of these restrictions and the absence of a trading market for the securities, an investor will likely be unable to liquidate an investment even though other personal financial circumstances would dictate such liquidation. OUR COMMON STOCK IS QUOTED ON THE OVER-THE-COUNTER BULLETIN BOARD WHICH MAY HAVE AN UNFAVORABLE IMPACT ON OUR STOCK PRICE AND LIQUIDITY. Our common stock is quoted on the Over-the-Counter Bulletin Board (“OTCBB”). The OTCBB is a significantly more limited market than the New York Stock Exchange or Nasdaq system. The quotation of our shares on the OTCBB may result in a less liquid market available for existing and potential stockholders to trade shares of our common stock, could depress the trading price of our common stock and could have a long-term adverse impact on our ability to raise capital in the future. IF WE FAIL TO ESTABLISH AND MAINTAIN AN EFFECTIVE SYSTEM OF INTERNAL CONTROL, WE MAY NOT BE ABLE TO REPORT OUR FINANCIAL RESULTS ACCURATELY OR TO PREVENT FRAUD. ANY INABILITY TO REPORT AND FILE OUR FINANCIAL RESULTS ACCURATELY AND TIMELY COULD HARM OUR REPUTATION AND ADVERSELY IMPACT THE TRADING PRICE OF OUR COMMON STOCK. Effective internal control is necessary for us to provide reliable financial reports and prevent fraud. If we cannot provide reliable financial reports or prevent fraud, we may not be able to manage our business as effectively as we would if an effective control environment existed, and our business and reputation with investors may be harmed. As a result, our small size and current internal control deficiencies may adversely affect our financial condition, results of operation and access to capital. We have not performed an in-depth analysis to determine if in the past un-discovered failures of internal controls exist, and may in the future discover areas of our internal control that need improvement. OUR SHARES OF COMMON STOCK ARE VERY THINLY TRADED, AND THE PRICE MAY NOT REFLECT OUR VALUE AND THERE CAN BE NO ASSURANCE THAT THERE WILL BE AN ACTIVE MARKET FOR OUR SHARES OF COMMON STOCK EITHER NOW OR IN THE FUTURE. Our shares of common stock are very thinly traded, and the price if traded may not reflect our value. There can be no assurance that there will be an active market for our shares of common stock either now or in the future. The market liquidity will be dependent on the perception of our operating business and any steps that our management might take to bring us to the awareness of investors. There can be no assurance given that there will be any awareness being generated. Consequently, investors may not be able to liquidate their investment or liquidate it at a price that reflects the value of the business. If a more active market should develop, the price may be highly volatile. Because there may be a low price for our shares of common stock, many brokerage firms may not be willing to effect transactions in the securities. Even if an investor finds a broker willing to effect a transaction in the shares of our common stock, the combination of brokerage commissions, transfer fees, taxes, if any, and any other selling costs may exceed the selling price. Further, many lending institutions will not permit the use of such shares of common stock as collateral for any loans. OUR COMMON STOCK IS CLASSIFIED AS A “PENNY STOCK” AS THAT TERM IS GENERALLY DEFINED IN THE SECURITIES EXCHANGE ACT OF 1$5.00. OUR COMMON STOCK WILL BE SUBJECT TO RULES THAT IMPOSE SALES PRACTICE AND DISCLOSURE REQUIREMENTS ON BROKER-DEALERS WHO ENGAGE IN CERTAIN TRANSACTIONS INVOLVING A PENNY STOCK We will be subject to the penny stock rules adopted by the Securities and Exchange Commission (“SEC”) that require brokers to provide extensive disclosure to its customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our stockholders to sell their securities. Rule 3a51-1 of the Securities Exchange Act of 1934 establishes the definition of a "penny stock," for purposes relevant to us, as any equity security that has a minimum bid price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to a limited number of exceptions which are not available to us. It is likely that our shares will be considered to be penny stocks for the immediately foreseeable future. This classification severely and adversely affects any market liquidity for our common stock. For any transaction involving a penny stock, unless exempt, the penny stock rules require that a broker or dealer approve a person's account for transactions in penny stocks and the broker or dealer receive from the investor a written agreement to the transaction setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must obtain financial information and investment experience and objectives of the person and make a reasonable determination that the transactions in penny stocks are suitable for that person and that that person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. 7 The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prepared by the SEC relating to the penny stock market, which, in highlight form, sets forth: • the basis on which the broker or dealer made the suitability determination, and • that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Because of these regulations, broker-dealers may not wish to engage in the above-referenced necessary paperwork and disclosures and/or may encounter difficulties in their attempt to sell shares of our common stock, which may affect the ability of selling stockholders or other holders to sell their shares in any secondary market and have the effect of reducing the level oftrading activity in any secondary market. These additional sales practice and disclosure requirements could impede the sale of our common stock, if and when our common stock becomes publicly traded. In addition, the liquidity for our common stock may decrease, with a corresponding decrease in the price of our common stock. Our common stock, in all probability, will be subject to such penny stock rules for the foreseeable future and our stockholders will, in all likelihood, find it difficult to sell their common stock. WE DO NOT ANTICIPATE THAT WE WILL PAY DIVIDENDS ON OUR COMMON STOCK ANY TIME IN THE FUTURE. We have not paid any cash dividends on our common stock since our inception and do not anticipate paying any cash dividends in the foreseeable future.We plan to retain our earnings, if any, to provide funds for the expansion of our business. Our board of directors will determine future dividend policy based upon conditions at that time, including our earnings and financial condition, capital requirements and other relevant factors. ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES Our corporate headquarters are located at 44081 Pipeline Plaza, Suite 310, Ashburn, VA 20148. However, some of our employees work virtually throughout the United States. ITEM 3. LEGAL PROCEEDINGS The Company is not a party to any legal proceedings and to the best of the Company’s knowledge, no such proceedings are threatened or contemplated.At this time, the Company has no bankruptcy, receivership, or similar proceedings pending. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Since inception, there has been limited or no trading in the Company’s shares although it has been listed on OTCBB under the symbol “FWON.OB”since October 1, 2009 and “RCMH.OB” since March 5, 2010.Presented below is the trading activity as available by quarter for the year ended December 31, 2010. High Low Fiscal Year Ended December 31, 2010: First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ 8 Holders As of April 8, 2011 we had approximately 52 stockholders of record. This number does not include an indeterminate number of stockholders whose shares are held by brokers in street name. Dividends We have not paid any cash dividends on our common stock since our inception and do not anticipate paying any cash dividends in the foreseeable future.We plan to retain our earnings, if any, to provide funds for the expansion of our business. Our board of directors will determine a future dividend policy based upon conditions at that time, including our earnings and financial condition, capital requirements and other relevant factors. Securities Authorized for Issuance under Equity Compensation Plans None. Recent Issuances of Unregistered Securities None. ITEM 6.SELECTED FINANCIAL DATA As a smaller reporting company we are not required to provide this information. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS General The following discussion and analysis should be read in conjunction with our financial statements and notes thereto, included elsewhere in this Report. Except for the historical information contained in this Report, the following discussion contains certain forward-looking statements that involve risks and uncertainties, such as statements of our plans, objectives, expectations and intentions.Our actual results may differ materially from the results discussed in the forward-looking statements as a result of certain factors including, but not limited to, those discussed in the section of this Report titled “Risk Factors”, as well as other factors, some of which will be outside of our control.You are cautioned not to place undue reliance on these forward-looking statements, which relate only to events as of the date on which the statements are made.We undertake no obligation to publicly revise these forward-looking statements to reflect events or circumstances that arise after the date hereof.You should refer to and carefully review the information in future documents we file with the SEC. Application of Critical Accounting Policies and Estimates The preparation of our financial statements in accordance with generally accepted accounting principles in the United States (“U.S. GAAP”) requires management to make judgments, assumptions and estimates that affect the amounts reported. A critical accounting estimate is an assumption about highly uncertain matters and could have a material effect on the consolidated financial statements if another, also reasonable, amount were used or a change in the estimate is reasonably likely from period to period. We base our assumptions on historical experience and on other estimates that we believe are reasonable under the circumstances. Actual results could differ significantly from these estimates. There were no changes in accounting policies or significant changes in accounting estimates during the 2010 fiscal year. Revenue Recognition – We recognize revenue from sales of the applications we have developed. Revenue from direct sale contracts of the Company’s products to commercial users is recognized based on the terms of the agreement, after the product has been delivered, and collection of the resulting receivable is reasonably assured. Allowance for Doubtful Accounts – We make ongoing estimates relating to the collectability of our accounts receivable and maintain a reserve for estimated losses resulting from the inability of customers to meet their financial obligations to us. In determining the amount of the reserve, we consider our historical level of credit losses and make judgments about the creditworthiness of significant customers based on ongoing credit evaluations. Because we cannot precisely predict future changes in the financial stability of our customers, actual future losses from uncollectible accounts may differ from our estimates. If the financial condition of our customers deteriorate, resulting in their inability to make payments, a larger reserve may be required. In the event we determine that a change in the allowance is appropriate, we would record a credit or a charge to selling, general and administrative expense in the period in which we make such a determination. 9 Concentration of Credit Risk – Financial instruments that potentially subject the Company to concentrations of credit risk consist primarily of cash and cash equivalents placed with high credit quality institutions and accounts receivable due from customers. We perform ongoing credit evaluations of our customers and maintain reserves for potential credit losses. Share-Based Compensation – We determine the fair value of stock options and warrants using the Black-Scholes valuation model as permitted under ASC 718 Compensation — Stock Compensation. The assumptions used in calculating the fair value of share-based payment awards represent our best estimates. Our estimates may be impacted by certain variables including stock price volatility, employee stock option exercise behaviors, additional stock option grants, estimates of forfeitures, and the related income tax impact. Income Taxes – As part of the process of preparing our financial statements, we estimate the income taxes in each of the jurisdictions in which we operate. This process involves estimating the current income tax exposure together with assessing temporary differences resulting from differing treatment of items, such as deferred revenue, for income tax and accounting purposes. These differences could result in deferred income tax assets and liabilities, which would be included in our Balance Sheets. We assess the likelihood that our deferred income tax assets will be recovered from future taxable income and, to the extent we believe that recovery is not likely, we establish a valuation allowance. To the extent we establish a valuation allowance or increase this allowance in a period, we include an expense within the income tax provision in the Statements of Operations. We utilize significant management judgment to determine the provision for income taxes, deferred income tax assets and liabilities, including uncertain tax positions, and any valuation allowance recorded against net deferred income tax assets. Management periodically evaluates the deferred income tax assets as to whether it is likely that the deferred income tax assets will be realized. We write down the deferred income tax asset at the time we determine the asset is not likely to be realized. Plan of Operation The Company has not generated sufficient revenue so it intends to report its plan of operation below. The ability of the Company to achieve its business objectives is contingent upon its success in raising additional capital until adequate revenues are realized from operations. Reach Messaging extends corporate brands through the use of mobile applications and social gaming. The Company began in the Bot development business when it contracted with America Online Company (“AOL”) to build 4 instant messaging virtual robots (“Bot” or “Bots”) to run on their AOL Instant Messaging Network (the “AIM Network”). The AIM Network is an instant messaging and presence computer program that uses the proprietary OSCAR instant messaging protocol and the TOC protocol to allow registered users to communicate in real time. It was released by the AOL in May 1997. These 4 Bots, including GossipinGabby, SportsFanStan, My TV Bud and ProfGilzot are currently the most popular Bots on the AIM Network as measured by the AOL host infrastructure. Reach Messaging has also built numerous Bots in the retail field (AOL Shortcuts) and in the education field (PurdueBuddy). Differentiating features from other Bot vendors and platforms include instant messaging gaming (TD Mania, celeb hangman), sports score alerts, instant messaging surveys and interactive polls and quizzes. Our partners have included Waste Management, Britney Spears, Alloy Media, AOL, Hearst Publishing, Purdue University and Stylecaster.Our partners pay us a cash fee to develop a product such as a Bot or other web property which extends their corporate brand. Through the use of “Bots” and web properties, Reach Messaging currently touches over 1,500,000 unique users on a monthly basis. An IM Bot is a screen name that can respond automatically to the Instant Messages (“IM” or “IMs”) or text messages it receives. It is capable of maintaining high volume IM conversations with multiple users simultaneously. IM Bots allow publishers to easily provide dynamic content and information via IM or another instant messaging technology called Short Message Service (“SMS”). They allow users to create real-time interactive experiences, such as providing song lyrics, state capitals, jokes, celeb gossip, TV line-up, sporting news or pictures, to a large audience on demand. IM Bots can initiate conversations to users that have the Bot on their buddy list or if they have subscribed to receive alerts (i.e. celeb gossip, sports scores). The growth of handheld and other mobile devices makes the products offered by us relevant. During the year ended December 31, 2010, the Company solidified its business strategy of migrating from a Bot-only Company to entering the much larger and rapidly growing market for mobile applications and social gaming. The Company has aggressively begun executing upon this strategy with the following results: · Reach Messaging partnered with Waste Management to build its first social media game. The game is similar in development to other very popular facebook games, such as, Cafe World, Farmville, Fishville, etc. This game will enable Reach Messaging to enter the social gaming space with a marquee customer. Another benefit from this project is the technical skills gained that can be applied to future gaming development businesses. · Reach Messaging partnered with Hearst Media to build their Espin property mobile application. The transaction is expected to provide a revenue share based on advertising revenue and registrations generated. The goal of this partnership is for Reach Messaging to secure new orders to develop Bots, games and other applications for the rest of their well-known brands including Cosmogirl, Seventeen, Teen, and others. 10 Results of Operations Comparison of Years Ended December 31, 2010 and December31, 2009. The following table sets forth the results of our operations for the periods indicated: For the Years Ended December31, December31, Net revenue $ $ Cost of revenue Gross profit Total operating costs Operating loss ) Interest Expense, net Net loss ) Net loss per common share – basic and diluted ) Weighted average number of common shares outstanding Net Revenue For the year ended December 31, 2010, our net revenue increased approximately 97% from $108,639 for the fiscal year ended 2009 compared to $214,356 for the fiscal year ended 2010. Our revenue from Lead Conversion revenue, which represents revenue earned through the converting of leads from our Bot agents into closed business for our advertisers, increased approximately 206% from $48,639 in fiscal year 2009 compared to $154,775 in fiscal 2010. The increase in lead conversion revenue was due to the increased focus on the sales of our products. We also generated $43,000 in hosting revenue in 2010, compared to $60,000 in 2009, due to a recurring revenue contract. Hosting revenue is a periodic fee charged to host and maintain a partner’s server and content related to the Bot properties. We also recognized $16,581 of other revenue from other programming services and related activities. Cost of Revenue Our cost of revenue decreased approximately 77% to $5,608 for the year ended December 31, 2010 from $24,477 for the year ended December 31, 2009.Costs associated with the customizing of advertising associated with our lead conversion revenue also decreased for the 2010 period compared to the 2009 period, from $22,243 in 2009 to $1,002 in 2010. Gross Profit Our gross profit increased approximately 148% from $84,162 for fiscal year ended 2009 to $208,748 for fiscal year ended 2010.The increase in our gross profit was primarilyattributable to the increase in Lead Conversion revenue. Operating Costs Our operating costs increased to $4,646,115 for the twelve months ended December 31, 2010 from $286,220 for the twelve months ended December 31, 2009, or an increase of approximately 1,523%.The increase was mainly due to an increase in general and administrative costs.General and administrative costs increased to $4,311,209 for the year ended December 31, 2010 from $54,595 for the year ended December 31, 2009.Costs associated with the development of our Bot technology increased to $334,906 for the twelve months ended December 31, 2010 from $231,625 for the twelve months ended December 31, 2009. Net Loss Our net loss increased approximately 2100% from a net loss of $203,273 for the fiscal year ended 2009 compared to a net loss of $4,471,275 for the fiscal year ended 2010. The significant increase of net loss was mainly attributable to costs associated with the issuance of options for compensation. 11 Liquidity and Capital Resources Our cash and cash equivalents for the years ended December 31, 2010 and December 31, 2009 were $68,181 and $27, respectively.Despite capital contributions and sales, and both related party and third party loan commitments, we may experience cash flow shortages that can slow our expected growth. We have primarily financed our activities from sales of our capital stock and from loans from related and third parties. A significant portion of the funds raised from the sale of capital stock will be used to cover working capital needs such as office expenses and various professional fees. Our cash flow requirements during this period have been met by contributions of capital and debt financing. We anticipate that financing will be required until such time as we are able to generate adequate cash flow from operations to support both our cash needs for normal operations, and to support the cash needs for our investment into additional resources and assets to support our growth. Currently we cannot determine when either will occur and as such we will need to obtain financing to cover our costs for the foreseeable future. No assurance can be given that these sources of financing will continue to be available. If we are unable to generate profits, or unable to obtain additional funds for its working capital needs, we may have to curtail normal operations, or cease operations completely. Off-Balance Sheet Arrangements As of December 31, 2010, we have not entered into any off-balance sheet arrangements with any individuals or entities. Contractual Obligations None. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a smaller reporting company we are not required to provide this information. 12 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. REACH MESSAGING HOLDINGS, INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm of Gumbiner Savett Inc. F-1 Report of Independent Registered Public Accounting Firm of Bartolomei Pucciarelli, LLC F-2 Consolidated Balance Sheets - December 31, 2010 and December 31, 2009 F-3 Consolidated Statements of Operations - Years Ended December 31, 2010 and December 31, 2009 F-4 Consolidated Statements of Stockholders’ Deficit - Years Ended December 31, 2010 and December 31, 2009 F-5 Consolidated Statements of Cash Flows - Years Ended December 31, 2010 and December 31, 2009 F-6 Notes to Consolidated Financial Statements F-7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Reach Messaging Holdings, Inc. We have audited the consolidated balance sheet of Reach Messaging Holdings, Inc. and its wholly-owned subsidiary (the “Company”) as of December 31, 2010, and the related consolidated statements of operations, stockholders’ deficit, and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2010, and the results of its operations and its cash flows for the year then ended inconformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As more fully described in Note 3 to the financial statements, the Company has incurred substantial losses from operations and the Company may not have sufficient working capital or outside financing available to meet its planned operating activities over the next twelve months.These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans regarding these matters are described in Note 3. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Gumbiner Savett Inc. April 15, 2011 Santa Monica, California F-1 Bartolomei Pucciarelli, LLC Lawrenceville, NJ 8648 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Reach Messaging, Inc. We have audited the accompanying balance sheet of Reach Messaging, Inc. as of December 31, 2009 and the related statements of income, stockholders’ equity, and cash flows for the year ended December 31, 2009. Reach Messaging, Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Reach Messaging, Inc. as of December 31, 2009, and the results of its operations and its cash flows for the year ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As shown in the accompanying financial statements, the Company had a net loss of approximately $203,000 for the year ended December 31, 2009 and had an accumulated deficit of approximately $322,000 as of December 31, 2009. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans regarding these matters are described in Note 11 of the 2009 financial statements. The financial statements do not include adjustments that might result from the outcome of this uncertainty. /s/ Bartolomei Pucciarelli, LLC Lawrenceville, New Jersey April 15, 2011 F-2 Reach Messaging Holdings, Inc. Consolidated Balance Sheets December 31, 2010 December 31, 2009 Assets Current Assets Cash $ $
